Citation Nr: 1044904	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for vertigo, as secondary 
to service-connected otitis externa or hearing loss.

2.  Entitlement to a compensable evaluation for otitis externa.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from August 1953 to June 1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from May 2004 and August 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, which denied service connection for vertigo, 
to include as secondary to service-connected otitis externa.  The 
Board remanded the claim for additional development in March 2007 
and August 2009.   

Pursuant to a March 2007 Board remand, in May 2009, the RO issued 
a statement of the case for the issue of entitlement to a 
compensable evaluation for otitis externa.  The Veteran 
subsequently filed a timely appeal.  As the Veteran timely 
perfected the issue of entitlement to a compensable evaluation 
for otitis externa, that issue is before the Board as noted on 
the title page of this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a compensable evaluation for otitis 
externa is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Neither vertigo or a peripheral vestibular system disorder was 
shown to have had onset during service.  Vertigo was first 
documented approximately 49 years after service, and is not shown 
to be related to an injury, disease, or event of service or to 
service-connected otitis externa or bilateral hearing loss.




CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active service and 
was not proximately due to or aggravated by service-connected 
otitis externa or bilateral hearing loss.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in December 2003, June 2004, and March 2007; rating 
decisions in May and August 2004; a statement of the case in 
December 2004; and a supplemental statement of the case in May 
2009.  Those documents discussed specific evidence, particular 
legal requirements applicable to the claim herein decided, 
evidence considered, pertinent laws and regulations, and reasons 
for the decision.  VA made all efforts to notify and to assist 
the appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an adjudication 
of the claim by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
September 2010 supplemental statement of the case.  A statement 
of the case or supplemental statement of the case can constitute 
a readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

The Veteran contends that he developed vertigo due to service-
connected otitis externa, or alternatively, as due to service-
connected bilateral hearing loss.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, such as vertigo, 
will be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2010).

The service treatment records contain no complaint, treatment, 
finding, or diagnosis vertigo.  On separation examination in June 
1955, the Veteran made no complaints regarding vertigo, and his 
ears were found to be normal.    

After service, private and VA treatment records starting in 2004, 
contained complaints of dizziness and giddiness, along with 
problems balancing while walking.  Private treatment records in 
January 2004, March 2004, November 2005, and June 2006 included 
repeated references to the Veteran's complaint of "unbalanced" 
walking together with his complaints regarding his hearing loss. 

On VA audiological examination in April 2004, the Veteran 
complained of episodic positional vertigo, which was stronger 
with sudden changes in position, particularly with forward 
movements of the head and when going from supine to sitting 
position.  Vertigo episodes were associated with nausea and an 
upset stomach.  The examiner noted a significant lack of balance 
and coordination while walking.  The Veteran required assistance 
with ambulation in order to prevent falling.  The examiner 
indicated that an electronystagmography study produced grossly 
normal findings with regards to visual and positional testing, 
and there was no response to caloric stimulation.  The examiner 
opined that that this might be suggestive of a strong bilateral 
weakness in the peripheral vestibular system, which could be the 
reason for the strong imbalance observed on examination as well 
as the presence of intense vertigo episodes accompanied by 
nausea.  

On VA ear disease examination in July 2004, the Veteran 
complained of hearing loss, ringing in the ears, and disturbance 
of balance with gait problems since 1953 after exposure to 
artillery noise.  The examiner noted a medical history of 
vertigo.  The examiner opined that the Veteran's hearing loss, 
tinnitus, and recurrent imbalance were not related to his 
service-connected otitis externa.  

In April 2009, the Veteran underwent a VA audio examination.  The 
examiner noted the Veteran's complaints of balance problems. 

On VA audio examination in December 2009, the Veteran complained 
of episodic positional vertigo, which was stronger with sudden 
changes in position, particularly with forward movements of the 
head and when going from supine to sitting position.  Vertigo 
episodes were associated with nausea and an upset stomach.  The 
examiner observed that the Veteran exhibited a significant lack 
of balance and coordination while walking.  The Veteran required 
assistance with ambulation to prevent falls.  On 
videonystagmography, the Veteran reported occasional dizziness, 
vertigo, and imbalance on a daily basis with a tendency to fall.  
He could not recall the exact onset of symptoms, but indicated 
that they had started over 10 years prior.  He reported that his 
vertigo symptoms increased with any increased hearing loss.  
Testing results revealed abnormal oculomotor test suggestive of 
central nervous system pathology, right vestibular hypofunction, 
and low intensity left beating nystagmus that could be considered 
secondary to the right vestibular hypofunction.  The clinician 
noted that the term "peripheral" in ENG parlance included 
structures up to the point where the eighth cranial nerves 
entered the brainstem.  

On VA audio examination in August 2010, the examiner noted the 
Veteran's complaint of vertigo.  Testing, including a 
videonystagmography study, revealed caloric unilateral weakness 
on the right, indicative of the presence of a right peripheral 
vestibular lesion.  Visual and positional tests were within 
normal limits.  Following a review of the Veteran's claims file, 
the examiner determined that the Veteran presented a right 
unilateral weakness that was indicative of a right peripheral 
vestibular lesion.  The examiner opined that the Veteran's 
unbalanced walking or vertigo disorder were not caused or 
aggravated by his hearing loss.  The examiner explained that 
there was evidence of a significant peripheral vestibular system 
deficit.  A unilateral weakness could be caused by damage 
occurring within the vestibular end, vestibular portion of the 
eighth cranial nerve, or the root entry zone of the cranial 
nerve.  However, sensorineural hearing loss, even when 
progressive, was not considered an etiology for a peripheral 
vestibular lesion.

Neither vertigo or peripheral vestibular system disorder were 
affirmatively shown to have been present during service, and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a) is not established.  As chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is required 
to support the claim.  38 C.F.R. § 3.303(b) (2010).

In 2009, the Veteran reported that he had experienced symptoms of 
vertigo for more than 10 years.  Consistent with his report, 
complaints of vertigo, dizziness, giddiness, and problems 
balancing while walking were first documented in 2004, 
approximately 49 years after service.  The period without 
documented complaints interrupts continuity and is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

Additionally, vertigo or any other peripheral vestibular system 
disorder were not diagnosed within one year of discharge from 
service, so service connection for vertigo on a presumptive basis 
is not warranted.  

However, the thrust of the Veteran's claim is that the service-
connected otitis externa and/or hearing problems caused or 
aggravated his vertigo.  In this regard, the Veteran has related 
increased vertigo symptomatology associated with increasing 
hearing loss.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe symptoms of 
vertigo, vertigo is not a condition under case law where lay 
observation has been found to be competent to establish the 
presence or the diagnosis of a disability.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (on the question of whether the Veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under case 
law, lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology, where the determination is 
not medical in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the medical 
condition (noting, in a footnote, that sometimes the layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).  Vertigo is not a simple medical 
condition, such as a broken leg, because as is evident in the 
record, vertigo may be a symptom associated with more than one 
medical condition, and the diagnosis must be made by a person who 
is qualified through education, training, or experience to offer 
a medical diagnosis.  No factual foundation has been made to 
establish that the Veteran is qualified through education, 
training, or experience to offer a medical diagnosis of vertigo.  
For this reason, the Board rejects the Veteran's statements as 
favorable evidence on the questions of either a current diagnosis 
or nexus between vertigo and a service-connected disability.

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current vertigo, first shown after service, and an 
injury, disease, or event in service, or a service-connected 
disability, is needed, and a lay assertion on medical causation 
is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Competent medical evidence is required to substantiate 
the claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  38 
C.F.R. § 3.159 (2010). 

The Veteran is not qualified through education, training, and 
expertise to offer opinions on a medical diagnosis that is not 
capable of lay observation, or on medical causation where a lay 
assertion of medical causation is not competent evidence.  
Therefore, his statements are insufficient to establish that his 
service-connected otitis externa or hearing problems, caused or 
aggravated vertigo, as a medical opinion is necessary to 
establish such a finding.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

To this end, VA obtained medical opinions addressing the 
Veteran's contentions.  However, the competent medical evidence 
does not associate the Veteran's vertigo with the service-
connected otitis externa or hearing loss.  

On VA audio examination in August 2010, following a review of the 
claims file, an examination of the Veteran and clinical testing, 
a VA examiner opined that the Veteran's unbalanced walking or 
vertigo disorder was not caused by or aggravated by his hearing 
loss.  The examiner based the opinion on clinical findings, to 
include a videonystagmography study that revealed right 
peripheral vestibular lesion.  The examiner explained that there 
was evidence of a significant peripheral vestibular system 
deficit.  A unilateral weakness could be caused by damage 
occurring within the vestibular end, vestibular portion of the 
eighth cranial nerve, or the root entry zone of the cranial 
nerve.  However, sensorineural hearing loss, even when 
progressive, was not considered a known etiology for a peripheral 
vestibular lesion.  Additionally,  clinical testing in April 2004 
and December 2009 produced findings consistent with those 
documented in the August 2010 examination report.  Similarly, in 
July 2004, following a review of the claims file, to include an 
April 2004 electronystagmography study, an examination of the 
Veteran, and clinical testing, a VA examiner opined that the 
Veteran's recurrent imbalance was not related to his service-
connected otitis externa.  The Board finds that the VA medical 
opinions finding that the Veteran's vertigo is not caused or 
aggravated by the service-connected otitis externa or hearing 
loss are probative and persuasive based on the examiners' 
thorough and detailed examinations of the Veteran and the 
adequate rationale provided for the opinions.

The Veteran has not submitted a favorable medical opinion in 
support of his claim. As the analysis above reflects, VA 
fulfilled its duty to assist the Veteran by obtaining a medical 
opinion on the question of etiology of vertigo.  The only 
competent medical opinions of record that address the causal 
question weigh against the contended causal relationship, and 
there is no competent evidence that contradicts the opinions of 
the VA medical examiners.

As the preponderance of the evidence is against the Veteran's 
claim, the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant allowance of the 
claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for vertigo, as secondary to service-connected 
otitis externa or hearing loss, is denied.


REMAND

Following the issuance of the June 2009 statement of the case 
regarding the issue of entitlement to a compensable evaluation 
for otitis externa and receipt of the Veteran's timely appeal, 
additional evidence relevant to the Veteran's claim for a 
compensable evaluation for otitis externa was associated with the 
claims file, to include VA audio and ear disease examination 
reports in 2009 and 2010.  Under 38 C.F.R. § 20.1304 (2010), such 
evidence requires a return of the case to the agency of original 
jurisdiction (AOJ) for review, consideration, and preparation of 
a supplemental statement of the case (SSOC) prior to a Board 
decision, unless there has been a waiver of such initial review.  
Neither the Veteran nor his representative waived the right to 
initial AOJ review.  Thus, additional development is needed.



Accordingly, the case is REMANDED for the following action:

After reviewing all evidence in the claims 
folder, including the newly received medical 
records and VA examination reports, 
readjudicate the issue of entitlement to a 
compensable evaluation for otitis externa.  
If the decision remains adverse to the 
appellant, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


